TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 22, 2021



                                      NO. 03-20-00572-CV


                                 R. Stephen McNally, Appellant

                                                 v.

       Krystene Wormley Woodard, in her Capacity as Independent Executor of
  The Estate of Johnnie Sam Simpson Living Trust; Donna Barnes Ware; Henry Evans;
                       and Lois Jean Bradshaw Evans, Appellees




       APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on August 27, 2020. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this appeal,

both in this Court and in the court below.